Citation Nr: 0718747	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which granted service 
connection for cold injury for bilateral hands with an 
evaluation of 0 percent and denied service connection for a 
lumbar spine disorder and tuberculosis.  In December 2003, 
the veteran filed a notice of disagreement to all of the 
issues.  However, in February 2005, he only perfected his 
appeal, in a VA Form 9, regarding his entitlement to service 
connection for a lumbar spine disorder and tuberculosis.  
Thus, the issue of an initial compensable disability rating 
for his service-connected cold injury for bilateral hands is 
not before the Board on appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  38 C.F.R. § 3.159(b)(1).  The AOJ 
should appropriately address these notice deficiencies on 
remand.

The veteran contends that his claimed lumbar spine disorder 
and tuberculosis were incurred in service.  

The duty to assist includes obtaining private treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board notes 
that in his Veteran's Application for Compensation and/or 
Pension, VA Form 21-526, the veteran indicated that he was 
treated at a VA Medical Center (VAMC) in New Orleans, 
Louisiana, from 1980 to the present.  It appears that the AOJ 
did not request the veteran's medical records from the VAMC.  
On remand, the AOJ should ask the veteran to identify any 
additional health care providers that have treated him for 
symptomatology of his lumbar spine disorder and tuberculosis.  
Further, the AOJ should attempt to obtain records from the 
New Orleans VAMC.  

The claims file shows that the AOJ had previously scheduled 
the veteran for December 2002 examinations.  However, the 
veteran failed to report to the said examinations.  Later, in 
a January 2004 VA Form 21-4138, the veteran requested to 
reschedule his lumbar spine and tuberculosis examinations, 
stating that he never received notice of the dates and times 
of the examinations.  A review of the claims file supports 
the veteran's contentions in that there is no evidence of a 
notice letter to the veteran informing him of a date, time, 
and place to report for his VA examinations.  The veteran and 
his representative have requested that another VA examination 
be scheduled for the veteran.  The veteran again renewed his 
request for VA examinations in March 2004.  It appears that 
the AOJ did not respond to the veteran's requests.

The Board observes that service medical records show that the 
veteran was treated for his lower back and tested for 
tuberculosis while in service.  In July 1976, the veteran was 
involved in a motor vehicle accident and was treated for a 
low back strain.  X-rays from November 1976 revealed normal 
findings for his lumbar spine.  Regarding tuberculosis, the 
veteran had positive reactions to skin tests.  Records show 
that he may have had tuberculosis contact with a man from his 
company, but X-rays in March and November 1971 and March 1977 
revealed normal findings for his chest.  Separation 
examination report shows that the veteran was found to be 
clinically normal for his back and chest.

On remand and after receipt of records, the veteran should be 
again scheduled for VA orthopedic and tuberculosis 
examinations.  Prior to the date of the scheduled 
examinations, notice shall be provided to the veteran of the 
date, time, and place of the examinations and the claims file 
should so reflect.  The examiner should opine as to the 
nature, extent, and etiology of any lumbar spine disorder and 
tuberculosis found, in particular, whether it is due to or 
aggravated by an incident of active service.  

Regarding his back condition, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Regarding the retrieval of records and appearing for VA 
examinations, the Board reminds the veteran that the duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, the veteran 
should be provided an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant. 

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for symptomatology of 
his lumbar spine disorder and 
tuberculosis.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the AOJ 
should obtain missing records from the 
VAMC in New Orleans, Louisiana from 1980 
to the present.  If records are 
unavailable, please have the health care 
provider so indicate.

3.  After completion of the above, the 
veteran should be scheduled for VA 
orthopedic and respiratory examinations, 
by the appropriate specialists, to 
ascertain the nature, extent, and 
etiology of any lumbar spine disorder and 
tuberculosis.  The claims file must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examination, and the reports should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays 
and magnetic resonace imaging (MRI).  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed 
disorders and reviewing the claims file, 
the examiners should offer an opinion as 
to whether any lumbar spine disorder or 
tuberculosis found is at least as likely 
as not (50 percent or more probability) 
began during, or was aggravated as the 
result of some incident of active 
service.  In particular, the orthopedic 
examiner should opine as to whether any 
lumbar spine disorder is linked to the 
veteran's motor vehicle accident and back 
strain in July 1976.  If the etiology of 
the diagnosed disorder(s) is attributed 
to multiple factors/events, the 
examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  

A complete rationale should be provided 
for any opinions given and all clinical 
findings should be reported in detail.  
If any requested medical opinions cannot 
be given, the examiners should state the 
reason why.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notifications or refusal to report 
notice, whichever is applicable, should 
be obtained by the AOJ and associated 
with the claims folder.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  The AOJ should issue a 
Supplemental Statement of the Case 
including any new evidence added to the 
record.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



